Brian Olson, CFO/Treasurer

Quantum Fuel Systems Technology

17872 Cartwright Road

Irvine, CA 92614

Brian Olson-

This letter amends and restates the terms under which Whitebox grants to Quantum
the option to call on Whitebox for a further $10,000,000 investment in Quantum.
Quantum may only exercise up to $2.5million in any 30 day period. The option
will expire on August 31, 2010. Should Quantum exercise this option, Whitebox
shall have a period of five (5) days to choose the investment structure most
suited to it, either:

 1. A two (2) year secured convertible note issued by Quantum convertible into
    common stock of Quantum, with the conversion price equal to $0.71, and the
    coupon equal to 18% PIK.
 2. A senior secured straight note that redeems in cash at 130% of face value
    after one year.

In exchange for extending the above option to Quantum, Quantum will grant to
Whitebox the option to make a $10,000,000 investment in a 0% note priced at 100%
of par and redeemable at 120% of par 24 months after the funding date. The note
will be convertible into stock of Quantum at a conversion price of $0.71 per
share.

This letter amends and restates the terms and conditions set forth in the
commitment letter dated July 10, 2009. Upon exercise of any option by either
party, definitive terms of each of the foregoing beneficiaries will be
negotiated by the parties in good faith.

Accepted by-

QUANTUM FUEL SYSTEMS

TECHNOLOGIES WORLDWIDE, INC.

By:/s/ Kenneth R. Lombardo

Kenneth R. Lombardo

Its: Vice President

Dated: August 3, 2009

WHITEBOX ADVISORS, LLC



 

By:/s/ Mark Strefling

Mark Strefling

Its: Chief Legal Officer

Dated: August 3, 2009

 

